Citation Nr: 1011820	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder and panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The Veteran served on active duty from April 1957 to March 
1961.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an February 2008 rating decision by the RO.  

In January 2010, the Veteran's representative raised 
contentions to the effect that the Veteran is entitled to a 
temporary total evaluation due to an August 2007 admission 
to a VA nursing home care unit.  That issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over that issue, and it is referred to the RO 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's generalized anxiety and panic disorder with 
agoraphobia is manifested primarily by a depressed and 
anxious mood, excessive worry, occasional panic attacks, 
impaired concentration, and fair insight and judgment, and 
is productive of occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
generalized anxiety and panic disorder with agoraphobia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist her in the development of the 
issue of entitlement to an increased rating for generalized 
anxiety and panic disorder with agoraphobia.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  After reviewing the record, the Board finds that 
VA has met that duty.

In October 2007, VA received the Veteran's claim, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of her application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by her, and notice of the evidence VA would 
attempt to obtain in letters dated in December 2007 and 
July 2008.  VA informed her that in order to establish an 
increased rating for her service-connected disability, the 
evidence had to show that such disability had worsened and 
the manner in which such worsening had affected her 
employment and daily life.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009).  

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
the disability or exceptional circumstances relating to the 
disability.  In this case, the Veteran was provided with 
the required notice in the July 2008 letter.  

In any event, the United States Court of Appeals for 
Veterans Claims' (Court) decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

Following the notice to the Veteran, VA fulfilled its duty 
to assist her in obtaining identified and available 
evidence necessary to substantiate her claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support her claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009).  

In this case, VA obtained or ensured the presence of 
relevant records reflecting the Veteran's treatment by VA 
from November 2006 through October 2009, as well as the 
report of a VA examination, performed in December 2007.  
The VA examination report reflects the fact that the 
examiner reviewed the Veteran's past medical history; 
interviewed and examined the Veteran; documented her 
current medical conditions; and set forth the current 
manifestations of her service-connected psychiatric 
disability.  Therefore, the Board concludes that the VA 
examination is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, she has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of her 
appeal.  She has not identified any outstanding evidence 
which could support her claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to her or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

The Veteran contends that the 50 percent rating for her 
service-connected psychiatric disability does not 
adequately reflect the level of impairment caused by that 
disorder.  Therefore, she maintains that an increased 
rating is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal 
will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

The Veteran's generalized anxiety and panic disorder with 
agoraphobia has been rated in accordance with the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  
With the exception of eating disorders, all mental 
disorders including generalized anxiety and panic disorder 
are rated under the same criteria in the rating schedule.  
The Veteran's disability is rated under the general rating 
formula for mental disorders under 38 C.F.R. § 4.130.  
Under the formula, a 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9413

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  
Id.

Relevant to an evaluation of the level of impairment caused 
by generalized anxiety disorder is the score on the 
Veteran's Global Assessment of Functioning (GAF) Scale.  
That scale is found in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 38 
C.F.R. § 4.125, 4.130.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  DSM IV at 32; see Richard v. Brown, 
9 Vet. App. 266, 267 (1996)).  

A GAF score of 31 to 40 signifies some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., where a depressed man 
avoids friends, neglects family, and is not able to work).  
DSM IV at 32; see Brambley v. Principi, 17 Vet. App. 20 
(2003) (J. Steinburg concurring) (A GAF of 40 signifies 
considerably greater occupational impairment than a GAF 
of 50.)  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board has considered whether 
staged ratings are for consideration; however, the evidence 
of record does not establish distinct time periods where 
the Veteran's service-connected disability results in 
symptoms that would warrant different ratings.

In this case, the Veteran's VA treatment records and the 
report of her December 2007 VA examination show that her 
service-connected psychiatric disorder is manifested 
primarily by daily anxiety and excessive worry, difficulty 
making decisions, panic attacks approximately once every 
three months, impaired concentration, and fair insight and 
judgment.  She is followed by VA approximately once every 
three months for that disorder, and in July and August 
2007, she was hospitalized by VA for complaints of 
dizziness and a minute of blindness associated with that 
disorder.  Thereafter, she was released to the VA nursing 
home unit for several months of additional treatment.  
Despite such treatment, however, the preponderance of the 
competent evidence of record, including the report of her 
VA examination, shows that she has good personal hygiene 
and is clean and neatly groomed.  She is also alert and 
well-oriented, and her memory is generally intact.  
Moreover, her speech is of a regular rate and rhythm and is 
relevant, coherent, and spontaneous.  She has consistently 
and vehemently denied suicidal or homicidal ideation, and 
there is no evidence of obsessional rituals which interfere 
with her routine activities.  In addition, the evidence is 
negative for reports of impaired impulse control or spatial 
disorientation.  On balance, the evidence shows that such 
manifestations reflect a serious level of impairment 
compatible with the assigned GAF scores ranging from 40 to 
45.  However, they do not meet or more nearly reflect the 
schedular criteria for a rating in excess of 50 percent 
under 38 C.F.R. § 4.30, Diagnostic Code 9413.  Accordingly, 
that rating is confirmed and continued, and the appeal is 
denied.

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating for the Veteran's 
service-connected psychiatric disability.  38 C.F.R. § 
3.321(b)(1) (2009).  Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." 
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor her representative 
has expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that her disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were 
not raised by the claimant).  Moreover, the Veteran and her 
representative have not identified, and the Board has not 
found, any factors which may be considered to be 
exceptional or unusual with respect to her service-
connected generalized anxiety and panic disorder with 
agoraphobia.  In this regard, the record does not show that 
the Veteran has required frequent hospitalizations for that 
disorder; and there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The December 
2007 VA examiner noted that the Veteran's symptoms would 
lead to serious occupational impairment; however, there is 
no evidence of marked interference with employment over and 
above that contemplated in the assignment rating, and the 
Veteran has pointed to none.  In short, the evidence does 
not support the proposition that the Veteran's generalized 
anxiety and panic disorder with agoraphobia presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 50 percent for 
generalized anxiety and panic disorder with agoraphobia is 
denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


